Citation Nr: 0939293	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 
2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, as part of the Benefits 
Delivery at Discharge (BDD) program.  The purpose of the BDD 
program is to help ensure a smooth transition from military 
to civilian status by allowing service members to file pre-
discharge claims for disability compensation with VA.  In 
order to facilitate the quick processing of claims under the 
BDD program, the Virtual VA paperless claims processing 
system is utilized.  Instead of paper, a highly secured 
electronic repository is used to store and review every 
document involved in the claims process.  The use of this 
system allows VA to leverage information technology in order 
to more quickly and accurately decide a Veteran's claim for 
benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 

In the July 2007 rating decision, the RO, in pertinent part, 
granted service connection for PTSD and assigned an initial 
10 percent rating, effective July 3, 2007, the day following 
his discharge from the military.  In an April 2009 rating 
decision, the RO increased the initial rating for PTSD to 50 
percent retroactive to July 3, 2007.  The Veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim for a higher initial rating remains viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that TDIU is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for an increased initial rating for PTSD includes a 
claim for TDIU.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).  

On his VA Form 9 received in June 2008, the Veteran perfected 
his appeal with regard to the initial 10 percent rating 
assigned.  In support of his appeal, he noted that he had 
lost a job due to uncontrollable crying in October 2007; that 
he was plagued with obsessional rituals everyday; that he was 
hypervigilant and suspicious of everything and often threw 
himself into immediate action drills from advanced special 
operations training (ASOT); he was unable to maintain 
effective relationships and was on his way to a divorce; that 
he lived by himself in a barn in a room which he built on the 
family farm due to fighting with other family members; that 
he had trouble sleeping every night; that anger was sometimes 
overwhelming and led to road rage and anxiety; that he was 
uncomfortable around children due to combat situations where 
he had killed children in Afghanistan; that he was unable to 
be around large crowds; that he had recurring flashbacks of 
faces of people who had died on a daily basis-either his 
friends or people he treated as a medic.  Moreover, VA 
treatment records reflect his being fired from a job as a 
carpenter, having difficulties while employed as a 
landscaper, and having moved to Atlanta due to a job 
prospect, which did not work out as planned.  

During a January 2009 VA mental health follow-up, the Veteran 
indicated that his move to Atlanta had been positive in many 
respects-he was much less isolated, had been socializing and 
dating, and had applied for a civilian training position at 
Ft. Bragg.  
 
A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Because of the evidence of worsening since his last 
VA examination in March 2007, prior to his discharge from 
service, a new examination is required.  

Moreover, the Veteran has also been diagnosed with depressive 
disorder NOS (Not Otherwise Specified).  When it is not 
possible to separate the effects of a service-connected 
psychiatric disorder from a nonservice-connected psychiatric 
disorder, 38 C.F.R. § 3.102 (2009) (requiring favorable 
resolution of reasonable doubt), dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).  Here, it is unclear whether gainful employment 
is a reasonable option for the Veteran at this time or in the 
near future.  Thus, the issue of a higher initial rating for 
his PTSD is inextricably intertwined with the inferred claim 
for TDIU and a Board decision on TDIU at this time would be 
premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran's initial VA mental health intake in September 
2007 was performed through the Boston, Massachusetts VA 
Healthcare System.  After having moved to Atlanta, the 
Veteran received a follow up mental health evaluation at the 
Boston VAMC in January 2009.  The Veteran indicated that he 
had seen a primary care physician in Atlanta, but had not 
been treated there for PTSD.  He indicated that he would 
contact the mental health provider at the Boston VAMC later 
in the year.  Treatment records from the Atlanta, Georgia VA 
Medical Center (VAMC) have not been associated with the 
record and it is questionable whether there are any 
outstanding records from the Boston VA Healthcare System.  As 
missing and updated treatment records are pertinent to the 
Veteran's claims, they must be obtained.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

After providing the appropriate notice, VA should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Atlanta VAMC since June 
2008, and from the Boston VA Healthcare 
System since January 2009.  All records 
and/or responses received should be 
associated with the claims file.

2.  Ask the Veteran to complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning employment, 
since his discharge from service on July 
2, 2007.  

3.  The agency of original jurisdiction 
should provide VCAA notice with regard to 
substantiating entitlement to TDIU.

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All appropriate tests and studies deemed 
necessary should be accomplished (with 
all findings made available to the 
requesting examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The entire claims file must be 
sent to the examiner for review and the 
examiner should acknowledge such review 
in the examination report or in an 
addendum to the report.  

The examiner also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's service-
connected PTSD, and an explanation of 
what the score means.  

The examiner should specifically comment 
upon the impact of this condition on his 
employability and give an opinion as 
whether PTSD, either alone or in 
conjunction with his other service-
connected disabilities-tinnitus (rated 
10 percent disabling); post status right 
knee injury with chondromalacia patella 
and history of degenerative joint disease 
on MRI (rated noncompensable); and post 
status left ring finger fracture of the 
proximal phalanx with deformity (rated 
noncompensable)-renders him unable to 
secure or follow a substantially gainful 
occupation consistent with his education 
and work experience.

The examiner should also offer opinions 
as to whether: (1) any other psychiatric 
disorder shown on examination is related 
to the service-connected PTSD, and (2) if 
it is possible to distinguish the 
symptoms and effects of the Veteran's 
service-connected PTSD, from those 
attributable to any nonservice-connected 
psychiatric disability (to include 
depressive disorder NOS, and/or any other 
diagnosed disorder).  If it is not 
possible to do so, the examiner should so 
state.

The examiner must set forth a rationale 
for the opinion as to the Veteran's 
employability.

5.  Once all evidence relating to PTSD 
and TDIU has been obtained, adjudicate 
the question of entitlement to TDIU.

6.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


